Broyles, C. J.
1. George Garner and Roxie Garner were separately indicted -for misdemeanors. By consent the two cases were tried together, but separate verdicts of guilty were returned in each ease, and separate judgments thereon were rendered. Separate motions for a new trial were filed in each case and were overruled by separate orders of the court, and the two defendants filed one bill of exceptions seeking a review of *73those judgments. Held, that there is no authority of law for the defendants to bring both eases to this court by one bill of exceptions, and the Court of Appeals has no jurisdiction to entertain the bill of exceptions. Hornsby v. State, 44 Ga. App. 788 (163 S. E. 516), and cit.
Decided October 29, 1934.
J. H. Kirby, for plaintiffs in error.
H. G. Vandiviere, solicitor-general, contra.
2. This court, having no jurisdiction of the case, can not entertain a motion made by counsel for both the plaintiffs in error that the name of George Garner be stricken from the bill of exceptions and that the case proceed in the name of Roxie Garner as sole plaintiff in error. Center v. Fickett Paper Co., 117 Ga. 222 (2) (43 S. E. 498); Paschal v. Morgan, 19 Ga. App. 245 (91 S. E. 285).

Writ of error dismissed.


MacIntyre and Giierry, JJ., concur.